443 F.2d 376
77 L.R.R.M. (BNA) 2462, 65 Lab.Cas.  P 11,793
NATIONAL LABOR RELATIONS BOARD, Petitioner,v.FIREMAN'S FUND INSURANCE COMPANY, Respondent.
No. 25974.
United States Court of Appeals, Ninth Circuit.
May 26, 1971.

Corinna L. Metcalf (argued), Elliott Moore, William J. Avrutis, Attys., Marcel Mallet-prevost, Asst. Gen. Counsel, Dominick L. Manoli, Associate Gen. Counsel, Arnold Ordman, General Counsel, N.L.R.B., Washington, D.C., Roy O. Hoffman, Director, N.L.R.B., San Francisco, Cal., Gerald J. Horan, United Ind.  Workers of No. American Pac.  Dist., a/w, San Francisco, Cal., for petitioner.
Kalvin M. Grove (argued), Herbert M. Berman, of Lederer, Fox & Grove, Chicago, Ill., Charles P. Scully, John B. Salazar, San Francisco, Cal., for respondent.
Before KOELSCH, DUNIWAY, Circuit Judges, and CURTIS,1 District judge.
PER CURIAM:


1
Application to enforce an order of the National Labor Relations Board, 179 N.L.R.B. No. 78.  The Board found that the respondent had discharged an employee for union activity in violation of section 8(a)(1) and (3) of the Act (29 U.S.C. 158(a)(1) and (3)).


2
The sole contention of the respondent is that the findings of the Trial Examiner, adopted by the Board, are not supported by substantial evidence on the record considered as a whole. 29 U.S.C. 160(e).  Our examination of the record convinces us that the findings are supported.  See NLRB v. Winkel Motors, Inc., 9 Cir., 1971, 443 F.2d 38, and cases cited.


3
The order will be enforced.



1
 Honorable Jesse W. Curtis, United States District Judge, Central District of California, sitting by designation